Citation Nr: 1145799	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for residuals of broken ribs. 

2.  Entitlement to a disability evaluation in excess of 20 percent for service-connected status post fracture of T7 thoracic spine and lumbar degenerative disc disease with spinal stenosis. 

3.  Entitlement to service connection for double vision due to cranial nerve damage as a result of head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 RO rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In February 2009, the Veteran provided testimony at a hearing before a decision review officer.  In July 2011, the Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge.  Both transcripts of the respective hearings are of record.

The Veteran's claim of entitlement to total disability rating based on individual unemployability (TDIU) was granted by the RO in a May 2011 rating decision, effective July 20, 2008.  Therefore, the issue is no longer before the Board, as the Veteran has been granted full benefits sought on appeal.  

The issues of entitlement to a disability evaluation in excess of 20 percent for service-connected status post fracture of T7 thoracic spine and lumbar degenerative disc disease with spinal stenosis and entitlement to service connection for double vision due to cranial nerve damage as a result of head injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of broken ribs have been shown to be etiologically related to service.
CONCLUSION OF LAW

The criteria for service connection for residuals of broken ribs have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the issue of entitlement to service connection for residuals of broken ribs, given the fully favorable decision, discussed below, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service Connection Law and Regulations

In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Residuals of broken ribs

The Veteran contends that his current residual, namely, a lesion in the 7th rib, is related to his service.  He asserts that he initially injured his ribs in approximately 1983 while playing the role of the intruder in water during a training exercise; specifically, he was attacked by dolphins, resulting in broken ribs.  See July 2011 hearing transcript.  He further asserts that he subsequently injured his ribs in 1985 when performing a parachute jump in Subic Bay.  See February 2009 hearing transcript.    

When the evidence of record is reviewed under the law and regulations as set forth above, the Board finds support for a grant of service connection for residuals of broken ribs related to the Veteran's service.  

At the outset, the Board notes that the Veteran's service treatment records do not specifically show treatment for broken ribs; however, a November 1985 examination report indicates that the Veteran reported painful joints due to a March 1985 parachute jump that resulted in a traumatic landing.  A June 1992 record indicates that an x-ray showed a lesion on the posterior aspect of the right 7th rib.  A subsequent June 1992 record reflects that the Veteran reportedly experienced chest trauma in 1985 and now had a lesion of the right 7th rib; the impression was of a benign bone cyst.  On an October 1992 report of medical history, the Veteran noted that he fractured his 7th rib in 1985, resulting in a bone lesion.  A December 1992 examination report indicates that the Veteran underwent a bone scan, which showed a lytic lesion within the right posterior 7th rib; the examiner stated that the etiology was most likely benign.  The August 2006 objective separation physical examination report indicates a normal chest evaluation and is negative for a diagnosis of a lesion or cyst within the right 7th rib.   

Post-service, VA outpatient treatment records show treatment for claimed residuals of his broken ribs.  Specifically, a November 2009 VA outpatient record demonstrates the Veteran sought treatment for his residual cyst in the right 7th rib for "peace of mind."  A subsequent chest x-ray demonstrates a lytic expansive lesion of the 7th rib, which was noted to be suspicious for metastatic lesion.  An October 2010 VA record indicates that a bone scan performed resulted in the impression of abnormal activity in the right 7th rib posterior and the 8th rib posterormedially, as well as the posterior aspect of the calvarium.  An assessment of a right rib lump with abnormal imaging was rendered.  In a subsequent October 2010 VA record, Dr. W. compared the June 1992 chest x-ray, October 2009 chest x-ray, and the October 2010 bone scan and found there to be no concern for metastatic lesion.  

The Board notes that the Veteran underwent a VA examination in August 2007 in connection with his claim.  However, while the examiner noted that the Veteran's service treatment records demonstrated a chest x-ray dated in 1992 which showed a lesion on the right 7th rib, he provided a negative opinion regarding the left rib.  Specifically, the examiner opined that it was less likely than not that the Veteran's current pain of the left rib was related to the in-service broken 7th rib that occurred in November of 1985 from a parachute jump.  As the examiner provided an opinion regarding the Veteran's left rib, the Board finds the examination to be of no probative value, given the stated disability is clearly his right 7th rib.  

In addition, D.W, a fellow serviceman whom served with the Veteran, submitted a detailed statement regarding the Veteran's in-service injury that resulted in fractured ribs.  D.W. reported that in late 1982, as the primary pilot and navigator of the platoon, he and the Veteran were tasked to specifically test the MK-6 animals' ability to detect themselves as combat swimmers.  D.W. further reported that he and the Veteran conducted several iterations near the mouth of the San Diego Bay Naval Air Station and he recalls the Veteran taking "a pretty severe hit in the side," by one of the animals.  See August 2011 buddy statement from D.W.      

The evidence of record clearly demonstrates that the Veteran injured his 7th right rib during service, resulting in a lesion or bone cyst.  While the Board is not able to determine whether the Veteran injured his rib during the swimming exercise or the subsequent parachute jump, both incidents have been corroborated by the medical and lay evidence.  Subsequent to service, he has been assessed with a right rib lump with abnormal imaging.  It is unclear whether this assessment represents a significantly disabling condition, but that is a question to be addressed in the context of assigning a disability rating, not in the determination of whether service connection is warranted.  

In light of the above, the Board finds that service connection for residuals of broken ribs is warranted.  The claim is accordingly granted in full.


ORDER

Service connection for residuals of broken ribs is granted.


REMAND

Regarding the service-connected status post fracture of T7 thoracic spine and lumbar degenerative disc disease with spinal stenosis, the Veteran was last afforded a VA examination in August 2010.  He contends that his service-connected disability has gotten worse since that time; specifically, during the July 2011 hearing before the undersigned, the Veteran testified that he is not comfortable walking and utilizes a handicapped placard so he can park close to his destination.  He further asserted that he experiences numbness in both of his legs, as well as difficulty holding his bladder.  Moreover, the Board notes that a June 2010 VA outpatient treatment record indicates that when seeking treatment for his back disability, the Veteran reported experiencing bowel urgency.  In light of the Veteran's credible testimony that his disability picture has worsened since his last examination, and the fact that during the last VA examination the Veteran's symptoms of bladder and bowel urgency, as well as bilateral lower leg extremity numbness were not present, another examination should be afforded to more accurately assess his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the issue of service connection for double vision due to cranial nerve damage as a result of head injury, the Veteran asserts that in 1985, while serving on SEAL Team One, he participated in a parachute jump off the coast of Guam, landed in the water, and attempted to flip over the boat in order to get in it; however, in the process of doing so, he sliced his left eyelid and face open on the metal freight pack (an Allis).  See July 2011 hearing transcript.  He further asserts that he was stitched by a corpsman on the boat and subsequently brought to Guam Naval Air Station.  As a result of the injury, the Veteran asserts that a nerve was severed, resulting in his current condition of double vision.  In the alternative, the Veteran asserts that his current double vision condition is due to the multiple dives he performed as a SEAL. Specifically, he asserts that he suffered from decompression sickness, which resulted in a trigeminal nerve problem and ultimately caused his current double vision condition.  See December 2007 notice of disagreement.  Finally, the Veteran contends that he has experienced double vision since 1990.  See May 2010 VA outpatient treatment record.    

The Veteran's June 1980 induction physical examination report does not contain any evidence of complaints, treatment, or a diagnosis of an eye condition or a head injury.  The Veteran's service treatment records do not contain any evidence of double vision; however, a November 1980 record notes a slight astigmatism and a
June 1999 record notes a recommendation for corrective lenses.  The August 2006 objective separation physical examination report demonstrates normal visual acuity and is negative for a diagnosis of an eye condition.   

Post-service VA outpatient treatment records and examination demonstrate diagnoses of monocular and binocular double vision, hyperopia with astigmatism and presbyopia, diplopia, and strambismus.  See August 2007 VA examination report and VA outpatient treatment records dated in May 2010 and October 2010.  The August 2007 VA examiner diagnosed double vision; however, the examiner indicated that there was no evidence in the claims folder of a head injury associated with the double vision.  He opined that there was at least a probability that the double vision was related to the Veteran's uncorrected astigmatism and hyperopia as it was related to his bilateral overaction of the inferior oblique muscles.  

The August 2007 VA examination is inadequate, as the rationale provided by the examiner appears to be based upon a lack of evidence documenting a head injury within the Veteran's service treatment records, and he did not consider the Veteran's reported lay history of a head injury.  The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of an eye condition associated with a head injury; however, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  

Furthermore, in August 2011, a fellow serviceman submitted a statement corroborating the incident that the Veteran alleges to have caused his head injury.  In this regard, D.C. reported that he served with the Veteran and confirmed that in a parachute jump off the coast of Guam in 1985, the Veteran was tossed headfirst into their equipment when trying to get on the boat, resulting in a fairly deep laceration.  He further asserted that the Veteran was treated aboard the safety boat and provided several sutures to close the open wound.   

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the August 2007 VA examiner indicated that he reviewed an October 2005 VA examination report addressing the Veteran's current eye condition.  The Board notes that this examination report does not appear to be contained in the claims file.  Given that the aforementioned VA examination report is relevant to the issue on appeal, the Board must return the case to obtain these records.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and associate the October 2005 VA examination report with the claims file.  If the search for such report proves unsuccessful, this should be documented in the claims file.

2.  Upon completion of the above development, the Veteran should be afforded an appropriate VA spine examination in order to determine the current level of severity of his service-connected connected status post fracture of T7 thoracic spine and lumbar degenerative disc disease with spinal stenosis.  The claims file must be reviewed in conjunction with this examination.

The examination should encompass range of motion studies, with any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups noted.  The examiner must address the frequency and severity of any episodes of doctor-prescribed bed rest.  Finally, the examiner must address whether the service-connected spine condition results in any neurological, bowel, or bladder dysfunction.  If so, the severity of such disability must be addressed.

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

3.  Schedule the Veteran for an appropriate VA eye examination in order to determine the current nature and likely etiology of any bilateral eye condition which may be present.  The claims file must be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, specifically, post-service VA outpatient treatment records.  

Based on the examination and review of the record, the examiner should answer the following questions:

A.  Does the Veteran have a current bilateral eye condition, to include diplopia or double vision, other than refractive error? 

B.  If so, is it at least as likely as not (i.e., a 50 percent or greater probability) that such condition(s) had their onset during active service or are related to any in-service disease or injury?

In providing an answer to question B, the examiner is requested to consider the Veteran's statements regarding his reported in-service head injury .

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

4.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case addressing all evidence received since the issuance of the May 2011 Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


